DENY and Opinion Filed September 30, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00958-CV

      IN RE STILLWATER ABBOTT DEVELOPMENT, LLC, Relator

                Original Proceeding from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-07653

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Pedersen, III, and Justice Garcia
                          Opinion by Justice Pedersen, III
      In this original proceeding, relator seeks a writ of mandamus directing the trial

court to vacate its order compelling the deposition of relator’s corporate

representative and to enter a protective order. Entitlement to mandamus relief

requires relator to show that the trial court clearly abused its discretion and that she

lacks an adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding).

      After reviewing relator’s petition and record, we conclude relator has not

shown it is entitled to mandamus relief.
      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).

220958f.p05                              /Bill Pedersen, III/
                                         BILL PEDERSEN, III
                                         JUSTICE




                                      –2–